DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 5/10/2022, all requested changes to the specification and claims have been entered.  Claims 1-27 were previously and are currently pending.  The amendments have resolved the pending objection to the specification as wells as the pending 112(b) rejections which are all herein withdrawn.

Response to Arguments
	The applicant’s arguments filed on 5/10/22 with regards to priority are not persuasive however moot as the application is in condition for allowance based on the later effective filing date of 6/30/2020.

Allowable Subject Matter
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
Concerning independent claim 1, and similarly independent claims 13, 19 and 25, none of the prior art teach or fairly suggests the limitation of “based on the image of the ID document received, determining whether the ID document includes a near-field communications (NFC) chip that stores data comprising identifying information for an owner of the ID document” combined with the limitation of “based on the determination of whether the ID document includes an NFC chip, verifying the ID document by selectively using at least one of NFC chip authentication and optical authentication, to obtain a verification”.  The prior art of US2013/0214902 to Pineau et al. (“Pineau”) discloses detecting and using an NFC chip for ID validation, or detecting, using image processing, a QR code for use in ID validation. The prior art of US 2008/0093447 to Johnson et al. (“Johnson”) (cited on the IDS filed 1/26/22) discloses a process of using image analysis for NFC chip detection and alignment.  However, none of the prior art teach or fairly suggests the combination of the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665